Citation Nr: 0314526	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-08 711	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating higher than 30 percent 
for post traumatic stress disorder (PTSD), following the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in February 2003, and to make the 
final determination in this appeal.  A transcript of the 
hearing is in the claims folder.  


FINDINGS OF FACT

1.  Hearing loss is not shown to have been present during 
service and current hearing is unrelated to service. 

2.  PTSD does not produce occupational and social impairment 
with reduced reliability and productivity, considering such 
symptoms as listed in the rating criteria and those symptoms 
associated with the diagnosis of PTSD in DSM-IV. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).



2.  The criteria for a rating higher than 30 percent for PTSD 
are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, codified in part at 38 U.S.C.A. §§ 5103, 5103A.  
The VCAA provides that VA will assist a claimant in obtaining 
information and evidence necessary to substantiate a claim.  
As part of the notice, VA is to specifically inform the 
claimant which portion of the evidence is to be provided by 
the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  

A review of the record shows that, in a March 2001 letter, 
the RO advised the veteran of the evidence necessary to 
substantiate his claims and the kind of evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining.  That same month, the veteran responded and 
stated that he was not aware of additional relevant evidence.  
In the May 2002 statement of the case, the RO provided the 
veteran with a summary of the evidence of record and cited 
the regulation implementing the VCAA, providing further 
notice of the duty to notify and the duty to assist.  For 
these reasons, the Board concludes that the duty-to-notify 
provisions of the VCAA have been complied with.  38 U.S.C.A. 
§ 5103. 

During the development of the claim, the veteran has been 
afforded two VA psychiatric examinations and he has requested 
another examination.  In the absence of evidence of material 
change in the disability over that which has been already 
shown, an additional examination is not required and the 
existing medical evidence is adequate for rating purposes.  
38 C.F.R. § 3.327.  As the veteran has not provided any 
further information to substantiate his claims and as other 
evidence, previously identified, has been obtained, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  38 U.S.C.A. § 5103A. 


1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Factual Background

The veteran claims that, in service, he was exposed to 
aircraft noise, while a crewman on combat cargo planes, 
especially during the Berlin Airlift, causing bilateral 
hearing loss.

The report of entrance examination is not included in the 
service medical records.  In May 1951 on examination to 
determine flight status, the veteran's hearing was 15/15 
bilaterally based on whispered voice.  On separation 
examination in April 1952, his hearing was 15/15 bilaterally 
also based on whispered voice.  The remainder of the service 
medical records contains no complaint, finding, or history of 
hearing loss.   

After service in December 2000, the veteran submitted his 
original application for VA disability benefits, claiming 
hearing loss.  In his application, he indicated that he was 
treated for hearing loss in 1952 but he was unable to 
identify the physician. 

On initial VA examination in July 2001, the veteran 
complained of hearing loss since 1951 and that he had used 
self-purchased hearing aides since 1990.  He reported that he 
was exposed to aircraft noise in service, flying in cargo 
planes and that he was occasionally exposed to recreational 
noise, namely, gunfire while hunting, after service.  The 
audiological results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
65
65
LEFT
40
55
60
80
85

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and 68 percent in the left ear.  The 
diagnosis was moderate to moderately severe sensorineural 
hearing loss on the right and mild to profound sensorineural 
hearing loss on the left.

On VA examination in December 2001, the veteran reported the 
same complaint and history as he did earlier.  The 
audiological results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
65
LEFT
45
55
60
85
85

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 66 percent in the left ear.  The 
diagnosis was moderate to severe sensorineural hearing loss 
on the right and moderate to profound sensorineural hearing 
loss on the left.  

The examiner reviewed the veteran's service medical records 
and a March 2000 private audiological evaluation supplied by 
the veteran, which showed bilateral sensorineural hearing 
loss.  The examiner also reviewed the claims file.  The 
examiner commented that the veteran's hearing was normal at 
discharge and there was no documentation of hearing loss 
until 2000.  The examiner opined that it was unlikely that 
the hearing loss exhibited was related to service and that 
the hearing loss was more likely due to noise exposure after 
service, advancing age, or some other cause. 

In March 2002 and February 2003, the veteran testified as to 
the facts and circumstances of his service as it related to 
his claim for hearing loss. 

Analysis

The veteran currently has bilateral hearing loss, which is 
recognized by VA as a disability under 38 C.F.R. § 3.385.  
However, during service and at discharge, the veteran's 
service medical records show that the veteran's hearing was 
normal.  After service, hearing loss was first documented in 
2000, forty-eight years later.  While the veteran's 
testimony, regarding exposure to aircraft noise without ear 
protection, and the statement of his friend, who remembered 
that the veteran had hearing problems when he returned from 
service, are credible, neither the veteran nor his friend is 
competent as a lay person to offer an opinion that requires 
medical knowledge, namely, whether the noise exposure in 
service caused the veteran's current hearing loss.  For this 
reason, their statements are not probative medical evidence 
on the determinative issues of whether the veteran's current 
hearing loss is related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The competent medical evidence of record, pertaining to 
whether the noise exposure in service caused the veteran's 
current hearing loss, consists of the VA examination report 
of December 2001.  In the report, after reviewing the record, 
the examiner indicated that the veteran's hearing loss was 
not likely related to service and that it is was more likely 
due to other causes.  

As the Board may consider only independent medical evidence 
to support its findings on a question requiring specific 
knowledge, in this case, medical knowledge, and as that 
medical evidence opposes rather than supports the veteran's 
claim, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss and the benefit-of-the-doubt standard 
does not apply.  38 U.S.C.A. §5107(b). 

2.  Increased Rating

The veteran claims that his PTSD is more severe than 
reflected by the 30 percent disability rating assigned.  

In an August 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating under Diagnostic Code 9411.  The veteran appealed the 
10 percent rating and in a December 2001 rating decision, the 
RO increased the rating to 30 percent, effective from the 
date of service connection.

General Policy

The severity of a disability is ascertained by applying the 
medical findings to the criteria set forth in the VA Schedule 
for Rating Disabilities, contained in 38 C.F.R. Part 4 
(Rating Schedule).  The disability ratings, themselves, are 
based upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned following 
the award of service connection, consistent with the facts 
found separate or "staged" ratings must be considered where 
the evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Rating Criteria 

Under the criteria of Diagnostic Code 9411 for PTSD, a 30 
percent rating is appropriate where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Evidence 

The veteran received VA psychiatric examinations in June 2001 
and April 2002.  On the June 2001 examination, the veteran 
was described as well groomed.  Affect was full range.  
Speech was rate, tone and volume were within normal limits. 
Speech content indicated clear follow of thoughts and ideas.  
Judgment was completely intact.  There was no evidence of 
gross cognitive dysfunction.  He denied suicidal or homicidal 
ideation.  The veteran described symptoms of insomnia, 
irritability, anger outbursts, nightmares, startle response 
and intrusive thoughts.  He stated that he feared flying and 
he avoided thoughts and activities associated with war.  He 
acknowledged feeling emotional numb.  The diagnosis was PTSD 
and the Global Assessment of Functioning (GAF) was 61. 

On VA examination in April 2002, the examiner noted by 
history that the veteran was forced to retire in 1995 because 
of hearing loss and that he lived alone as he has for 20 
years after two divorces, tending to isolate himself 
socially.  According to the veteran, his symptoms of PTSD 
increased after 1995, when he became depressed over his 
hearing loss and the fact that he had to stop working.  The 
veteran described symptoms of insomnia, irritability, 
difficulty trusting anyone, anger, nightmares, intrusive 
thoughts, emotional detachment, startle response, avoidance 
of thoughts and places that serve as reminders of trauma, and 
decrease in concentration and in social activities. 

The examiner described the veteran as well groomed.  The rate 
and flow of speech were satisfactory.  Memory was grossly 
within normal limits, but short-term memory was slightly 
reduced.  The veteran did not describe panic attacks.  There 
were no obsessive rituals, inappropriate behavior, or 
suicidal ideation.  The examiner summarized that the veteran 
had functioned for 40 years in spite of PTSD, that the 
veteran was forced into retirement that caused depression, 
and that the increase in mental symptomatology revolved 
around depression, which developed from health-related 
problems, not PTSD.   As for PTSD, the examiner stated that 
it had not changed form the prior examinations.  The 
diagnoses were mild PTSD and depression.  The GAF score for 
PTSD was 61 and the GAF score for depression was also 61. 

GAF Score 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood, and mild insomnia) or some 
difficulty in occupational functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. 

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the symptoms attributable to PTSD account for only 
some of the veteran's symptomatology.  According to the most 
recent report of VA examination, the veteran suffers from 
depression that has not been associated with PTSD, and which 
is not a service-connected disability.  Two, there has been 
little change in the PTSD symptoms since the veteran has 
sought VA treatment. 

Under Diagnostic Code 9411, short-term memory loss is one of 
the rating criteria for a 50 percent rating.  However, none 
of the other rating criteria are meet, such as flattened 
effect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; impairment of long-term memory, 
impaired judgment; or impaired abstract thinking.  The 
disturbances of motivation and mood have been associated with 
depression.  In the absence of other symptoms meeting the 
criteria for a 50 percent rating, the current symptoms 
attributed to PTSD do not more nearly approximate or equate 
to the criteria for a 50 percent rating.  

Moreover, the VA examiners have not found more than mild 
occupational and social impairment due to PTSD as evidenced 
by consistent GAF scores of 61. 

As for symptoms associated with the diagnosis of PTSD in DSM-
IV, but not listed in Diagnostic Code 9411, such as insomnia, 
irritability, anger, nightmares, intrusive thoughts, 
emotional detachment, startle response, avoidance of thoughts 
and places that serve as reminders of trauma, and decrease in 
concentration and in social activities, these symptoms do not 
raise the level of impairment to that of reduced reliability 
and productivity required for a 50 percent rating.  Again, no 
VA examiner has concluded that the veteran's level of 
occupational and social impairment due to PTSD is more than 
mild in degree as evidenced by the GAF scores. 

Finally, even if the symptoms of depression could not be 
disassociated from PTSD, the veteran's overall level of 
mental health-illness is 61, as measured by the GAF score 
that does not more nearly approximate or equate to the 
criteria for a 50 percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for PTSD and at no time during the appeal period did 
PTSD increase in severity to warrant a "staged" rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased disability rating for PTSD is 
denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

